Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action sent in response to Applicant’s communication received on 12/4/2019  for the application number 16/703734. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-12 are presented for examination.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The application has prior filed foreign application (TW107143971) filed on 12/6/2018
Examiner’s Remark
There appears to be a Chinese co-pending application CN 209561009 which is not claimed as a priority or as  a co-pending application by the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims --  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mou (  CN 105551517) and further in view of Jung (KR 20170002245) 

Regarding claim 1, Mou teaches a recording device ( recording system, Page 2, Para 5 of page 2, Abstract ) , comprising: a first transmission unit, the first transmission unit being connected to at least one 5electronic device ( audio input circuit connected to wireless/wire transmission, Page 3)  the electronic device generating at least one first digital audio source signal; a switching and control unit (audio input circuit has a dual microphone, Page 3) , the switching and control unit being electrically connected to the first transmission unit and receiving the first digital audio source signal (connected to a transmission, Page 3, Para 1-2 of Page 3) ; 
 10a sound quality sampling and encoding-decoding unit, the sound quality sampling and encoding-decoding unit being electrically connected to the switching and control unit ( microprocessor connected to input circuit, Para 1-2 of Page 3)  and receiving the first digital audio source signal and converting the first digital audio source signal into a first digital audio signal (I2S signal) ( receiving audio based on I2S, Page 4)  and a first analog audio source signal, the sound quality sampling and encoding-decoding unit 15transmitting the first analog audio source signal to an audio receiving and transmitting device via a second transmission unit, the audio receiving and transmitting device being capable of generating a second analog audio source signal to be transmitted to the sound quality sampling and ( receive audio signal and secondary microphone sounds are collected Page 4)  , the sound quality sampling and encoding-decoding unit converting the second analog 20audio source signal into a second digital audio source signal and a second digital audio signal (I2S signal), and the sound quality sampling and encoding-decoding unit transmitting the second digital audio source signal to the electronic device via the switching and control unit and the first transmission unit ( transmitting after encoding, Page 4) ;
 a second transmission unit, the second transmission unit being electrically connected 16to the sound quality sampling and encoding-decoding unit and the audio receiving and transmitting device, and the second transmission unit receiving and transmitting the first analog audio source signal and the second analog audio source signal ( transmitting the signal, for playback ( playback by the analog signal, Claim 3, 6, Page 4) ;
 a data access unit, the data access unit being electrically connected to the switching 5and control unit and a memory unit ( data access, Para 1-2 of Page 7, Abstract) ; a data writing unit, the data writing unit being electrically connected to the sound quality sampling and encoding-decoding unit and the memory unit ( database writing, Para 1-2 of Page 7) , the data writing unit receiving the first digital audio signal and the second digital audio signal and storing the first digital audio signal and the second digital audio signal to the memory 10unit ( database writing in the cloud server architecture, Page 7) ; and a memory unit, the memory unit being electrically connected to the data access unit and the data writing unit ( storage, Page 7) , the data writing unit performing storing on the memory unit, and the data access unit being capable of accessing data in the memory unit ( Fig 1, Page 7, Abstract) 

Mou does not explicitly teaches converting to a first digital   and a first analog audio source signal  , the sound quality sampling and encoding-decoding unit 15transmitting the first analog audio source signal to an audio receiving and transmitting device via a second transmission unit , the sound quality sampling 

However Jung teaches  converting to a first digital ( PCM signal, Page  )   and a first analog audio source signal ( analog signal, page 6) , the sound quality sampling and encoding-decoding unit 15transmitting the first analog audio source signal to an audio receiving and transmitting device via a second transmission unit ( receiving and converting the signal to the analog signal, Page 6)  , the sound quality sampling and encoding-decoding unit converting the second analog 20audio source signal into a second digital audio source signal and a second digital audio signal (I2S signal) ( claim 1) 
It would have been obvious having the teachings of Mou to further include the concept of Jung before effective filing date so to be able to convert to the analog and digital signal since digital signal can be processed and audio improvement can be performed on the analog signal ( Page 6, para 6-7, Jung) 
Regarding claim 4, Mou as above in claim 1, teaches  wherein the data access unit is electrically connected to the switching and control unit and the memory unit, and the 17data access unit is capable of accessing data in the memory unit ( access data, Page 7, Para 1-2)  


Regarding claim 6, Mou as above in claim 1, teaches  wherein the first transmission unit and the second transmission unit are wired or wireless transmission units ( wireless transmission, Abstract) 

Regarding claim 6, Mou as above in claim 1, teaches , and when are connected in a wireless manner, the wireless transmission units can be wireless transmission interfaces such as WIFI, FM or Bluetooth ( Bluetooth etc, Para 2) 
10digital audio source signal and the second digital audio source signal are USB Audio serial bus digital audio source signals
However the prior art cited by Mou teaches wherein when the first transmission unit and the second transmission unit are connected in a wired manner, the first 10digital audio source signal and the second digital audio source signal are USB Audio serial bus digital audio source signals ( USB and Bluetooth connection, Page 2) 

Regarding claim 8, Mou as above in claim 1, wherein the first digital audio signal 15and the second digital audio signal are I2S signals ( I2S signal, Page 2, 2nd to the last Para) 

Regarding claim 9, Mou as above in claim 1, teaches , wherein the electronic device is a device such as mobile phone, tablet computer, laptop or computer capable of transmitting audio and capable of electrically connecting to the first transmission unit ( mobile terminal, Abstract)

Regarding claim 10, Mou as above in claim 1, teaches 20Regar wherein the audio receiving and transmitting device is a device such as earphone, Bluetooth earphone, speaker or in- car Bluetooth capable of transmitting and receiving audio and electrically connected to the second transmission unit ( Bluetooth, Page 2, incorporates Bluetooth pen, earphone car etc. )  


Regarding claim 11, Mou as above in claim 1, teaches  an audio 18switching unit, the audio switching unit being electrically connected to the second transmission unit and the audio receiving and transmitting device, and the audio receiving and transmitting device being electrically connected to the second ( control unit connected to transmission unit, Fig 1-2, Page 4) 


Allowable Subject Matter
Claims 2, 3, 5 and 12 are being  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RICHA MISHRA/Primary Examiner, Art Unit 2674